MATHEWS, Circuit Judge
.(dissent-
ing)-
By the compensation order here in question, compensation was awarded for the death of a man who, so far as the evidence shows, is still alive. This man, Edward Aho, was last seen on July 14, 1936. He Was then alive and in good health. There is no evidence that he was then exposed to, or thereafter encountered, any specific peril, or came within the range of any impending or immediate danger, which might reasonably be expected to destroy life, or that he disappeared under circumstances inconsistent with a continuation of life. Therefore, his subsequent absence, being of less than seven years’ duration, raises no presumption that he is dead. Davie v. Briggs, 97 U.S. 628, 634, 24 L.Ed. 1086; Fidelity Mutual Life Ins. Co. v. Mettler, 185 U.S. 308, 319, 22 S.Ct. 662, 46 L.Ed. 922. See, also, Brownlee v. Mutual Benefit Health & Accident Ass’n (C.C.A.9) 29 F.2d 71, 75; United States v. Robertson (C.C.A.9) 44 F.2d 317, 319; State Life Ins. Co. v. Sullivan (C.C.A.9) 58 F.2d 741, 743; Sunny Point Packing Co. v. Faigh (C.C.A.9), 63 F.2d 921, 924.
The Deputy Commissioner’s finding that Aho fell from his employer’s scow and was drowned is a mere conjecture. There is no evidence of any fall or of any drowning. The scow and the tug which towed it from Seattle to Steilacoom were 500 feet apart. The tug’s crew had no occasion to watch Aho or to note his movements; nor do they claim to have done so. Aho could have left the scow, by boat or otherwise, without attracting their attention. The fact that they did not see him leave proves nothing. It certainly does not prove that he fell overboard and was drowned.
Being unsupported by evidence, the compensation order was not in accordance with law, but was in violation thereof, and should have been set aside. Longshoremen’s and Harbor Workers’ Compensation Act, § 21, 44 Stat. 1436, 33 U.S.C.A. § 921; Crowell v. Benson, 285 U.S. 22, 46-49, 52 S.Ct. 285, 290, 291, 76 L.Ed. 598; Del Vecchio v. Bowers, 296 U.S. 280, 286, 56 S.Ct. 190, 193, 80 L.Ed. 229.
The decree should be reversed.